Hymaet Babshay, J.
On February 17, 1959, after due proceedings were held, I signed an order directing George Edward Sillifant to supply written answers to a questionnaire given to him on February 10, 1959 by the Second Additional Grand Jury of the County of Kings duly empanelled for the March 1958 Term of this court as extended and to appear before the Grand Jury to be examined thereon. A certified copy of said order was served upon him this day. He has now appeared with counsel and he has informed me that, acting upon the advice of his counsel, he will not obey the mandate of this court as set forth in the order served upon him.
I, therefore, adjudge George Edward Sillifant guilty of a criminal contempt of this court for his willful disobedience to its lawful mandate pursuant to the provisions of subdivision A (par. 3) of section 750 of the Judiciary Law and direct that he be imprisoned in the Civil Prison of the City of New York for a term of 30 days, and in addition thereto, to pay a fine of $250, and in the event that said fine is not paid, that he shall be imprisoned for an additional term of 30 days.